DETAILED ACTION
The amendment to Application Ser. No. 17/416,000 filed on October 13, 2022, has been entered.  Claim 9 is cancelled. Claims 1-5, 7, 8 and 10-12 are currently amended. Claims 1-8 and 10-12 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
The arguments with the respect to the contingent limitations of method Claims 1-8 have been fully considered by the Examiner but are not persuasive.
Specifically, on page 8 of the response filed October 13, 2022, Applicant argues,
“Applicant has amended the claims to replace ‘in the case where’ with ‘in response to’ which is no longer a contingent limitation.” The Examiner respectfully disagrees.
MPEP 2111.04 II states, in part:
“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim.”
	In the present case, replacing the conditional language “in the case where” with the conditional language “in response to” does not change the fact that the claims in question may be practiced without the condition(s) happening, and therefore the broadest reasonable interpretation of the claims in question has not changed. The Examiner suggests amending the claims to clearly and unambiguously recite that the condition(s) happens (for example, by amending Claim 1 to include the limitation “determining, by the first monitoring, disconnection of the main DHCP server from the node” and amending the “in response to” limitation to recite “and in response to determining the disconnection of the main DHCP server:”) to overcome the current claim interpretation.

The arguments with respect to the rejection of Claims 1-12 under 35 U.S.C. 112(b) have been fully considered by the Examiner. As not all of the 112 issues were addressed and/or new 112 issues were introduced by the amendment filed October 13, 2022, the rejection of Claims 2, 11 and 12 under 35 U.S.C. 112(b) is maintained.

The amendment to Claims 11 and 12 has overcome the rejection of Claims 11 and 12 under 35 U.S.C. 112(a) as failing to comply with the written description requirement set forth in the Non-Final Office Action mailed July 13, 2022. The rejection of Claims 11 and 12 under 35 U.S.C. 112(a) is hereby withdrawn.
	
The cancellation of Claim 9 and amendment to Claim 10 has rendered moot and overcome, respectively, the rejection of Claims 9 and 10 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter set forth in the Non-Final Office Action mailed July 13, 2022. The rejection of Claim 10 under 35 U.S.C. 101 is hereby withdrawn.

The arguments with respect to the rejection of Claims 1-12 under 35 U.S.C. 102/103 have been fully considered by the Examiner but are not persuasive.
	Specifically, on pages 9-10 of the response filed October 13, 2022, Applicant argues, “The method of independent claim 1 comprises an operation of general disconnection of all the nodes of the network and of any device connected to the node: ‘implementing a general disconnection of said interconnected nodes and of any device connected to the wireless communication coverage extension system’. 
	It is noted that the Office Action did not cited any cited art as teaching this feature as well since the Examiner states this feature is a conditional limitation. Since Applicant has amended the claims to not be a contingent limitation, this feature must be given patentable weight.”
	The Examiner respectfully disagrees. As noted above, the limitations in question of Claim 1 remain contingent on disconnection of the main DHCP server, which is a condition that is not required to happen.
	Continuing on page 11 of the response filed October 13, 2022, Applicant additionally argues “Velayudhapillai deals with network organization and address assignment. But like Bauer and like Budampati, Velayudhapillai does not describe or even suggest a general disconnection as mentioned above.”
	The Examiner respectfully disagrees. Velayudhapillai discloses a method for temporarily disabling a connection with the client device” wherein a network device, e.g., an access point, forces “one or both (or more) client devices” to renew the IP addresses used by the respective client devices, i.e., implements a general disconnection, by sending DHCP FORCE RENEW packets to those client devices (Velayudhapillai fig. 3, step 308, and paragraph 39). 
	The rejections of Claims 1-3, 6-8 and 10 under 35 U.S.C. 102(a)(1) and Claims 4, 5, 11 and 12 under 35 U.S.C. 103 are maintained.

Claim Interpretation
“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” See MPEP 2111.04 II.

Method Claims 1-8 recite contingent limitations that are not required to be performed as they are subject to conditions that may not be met.

Regarding method Claim 1, the following limitations recite steps that are performed only upon certain conditions being met:
“and in response to a disconnection of the main DHCP server being determined by said first monitoring:
requesting the activation, in said node implementing said first monitoring, of a backup DHCP server;
implementing a general disconnection of said interconnected nodes and of any device connected to the wireless communication coverage extension system; and
renewing the IP address leases, by the backup DHCP server, following said general disconnection (emphasis added).”
Given its broadest reasonable interpretation in view of the specification, Claim 1 does not require any of the actions, i.e., “requesting the activation...”, “implementing a general disconnection...” and “renewing the IP address leases” to be performed as they are subject to conditions that are not required to be met by the claim, i.e., determining a disconnection of the main DHCP server (see decision branch step 402 in figure 4). Furthermore, the limitations of dependent Clams 2, 3 and 6-8 are likewise not required under broadest reasonable interpretation as they define additional steps carried out when the monitoring step of Claim 1 shows a disconnection of the main DHCP server and the backup DHCP server is activated, which is not required as noted above.

Regarding method Claim 4, the following limitations recite steps that are performed only upon certain conditions being met:
 “notifying said nodes that the wireless communication coverage extension system is in normal operational mode in response to the main DHCP server being active; and
notifying said nodes that the wireless communication coverage extension system is in backup operational mode in response to the backup DHCP server being active (emphasis added).”
 Given its broadest reasonable interpretation, Claim 4 only requires one of “notifying said nodes that the wireless communication coverage extension system is in normal operational mode” and “notifying said nodes that the wireless communication coverage extension system is in backup operational mode” to be performed as only one of the main DHCP server and the backup DHCP server is active (i.e., either the condition the main DHCP server is active OR the condition the backup DHCP server is met).

Regarding method Claim 5, the following limitations recite steps that are performed only upon certain conditions being met:
“and, in response to the second monitoring showing a connection of a new device to a said interconnected node, referred to as connection node:
activating a logic barrier isolating the monitoring mechanism of the connection node with respect to the active DHCP server, whether it be the backup DHCP server or the main DHCP server, to make it possible to probe any presence of a DHCP server in the new device without the monitoring mechanism of the connection node suffering any interference on the part of the active DHCP server; 
in normal operational mode, activating a supplementary logic barrier isolating the backhaul subnetwork with respect to the new device, so that only the monitoring mechanism of the connection node can receive any DHCP messages coming from the new device;
probing the new device to determine whether or not the new device includes a DHCP server; 
in response to a determination by said probing that the new device does not include a DHCP server: deactivating the logic barrier and where applicable the supplementary logic barrier, and accepting the new device; 
in response to a determination by said probing that the new device includes a DHCP server in normal operational mode, keeping the new device in isolation until said new device is disconnected; and
in response to a determination by said probing that the new device includes a DHCP server in backup operational mode, deactivating the backup DHCP server, deactivating the logic barrier, accepting the new device, implementing the general disconnection and renewing the IP address leases (emphasis added).”
Given its broadest reasonable interpretation in view of the specification, Claim 5 does not require any of the actions, i.e., “activating a logic barrier...”, “in normal operational mode, activating a supplementary logic barrier...”,  “probing the new device ...”, “in the case where the new device does not include a DHCP server: deactivating the logic barrier...”, “in the case where the new device includes a DHCP server in normal operational mode, keeping the new device in isolation...” and “in the case where the new device includes a DHCP server in backup operational mode, deactivating the backup DHCP server...” to be performed as they are subject to conditions that are not required to be met by the claim, i.e., the second monitoring showing a connection of a new device (see decision branch step 902 in figure 9). The Examiner also notes that each of the actions “deactivating the logic barrier...”, “keeping the new device in isolation” and “deactivating the backup DHCP server...” each depend on additional conditions that are not required to happen.

Claim Objections
The claims are objected to because of the following informalities:
regarding Claim 1, the term “the said main DHCP server” recited in line 9 should be “the main DHCP server”;
regarding Claim 3, the term “each of said interconnected node” recited in lines 4-5 should be “each of said interconnected nodes”;
regarding Claim 8, the term “the said node to which the main DHCP server is connected” recited in lines 2-3 should be “the node to which the main DHCP server is connected”;
regarding Claim 11, the term “a said node” recited in line 9 should be “a node”; and
regarding Claim 12, the extra comma in line 7 should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 2, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation “wherein, to implement the general disconnection, the method comprises the following steps, by each said node implementing said first monitoring” in lines 1-3. Claim 1 appears to suggest the first monitoring is carried out by more than one node while Claim 1 recites that the first monitoring is performed by “a node, to which the said main DHCP server is connected”. Claim 2 is indefinite as it is unclear which or how many nodes are performing the first monitoring.

Claim 11 recites the limitation “monitoring the presence of the main DHCP server, by a said node, to which the main DHCP server is connected” in lines 9-10. There is insufficient antecedent basis for the term “the main DHCP server” in the claims.

Claim 12 recites the limitation “monitoring the presence of the main DHCP server when the main DHCP server is connected to the master node” in lines 9-10. There is insufficient antecedent basis for the term “the main DHCP server” in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 6-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bauer et al., Pub. No. US 2007/0140239 A1, hereby “Bauer”.

Regarding Claim 1, Bauer discloses “A method for managing IP address leases in a wireless communication coverage extension system comprising a backhaul subnetwork comprising a set of interconnected nodes, among which a plurality of nodes of the backhaul subnetwork implementing an access point functionality of a same wireless communication network, the wireless communication coverage extension system being adapted for making it possible to connect devices to said interconnected nodes by means of the wireless communication network or by cable (Bauer figs. 10 and 11 and paragraphs 5, 23-25 and 56: a method of providing DHCP services in a wireless mesh network 20 comprising nodes 1-4 that provide a backhaul connection to the Internet 14), comprising the following steps:
implementing a first monitoring of the presence of a main DHCP server, by a node, to which the said main DHCP server is connected (Bauer figs. 10, 11 and 15 and paragraphs 26-27, 55-58 and 65: a node, e.g., node 2, monitors whether the mesh network 20 is connected to the Internet 14, and thereby to DHCP server 120);
and in response to a disconnection of the main DHCP server being determined by said first monitoring:
requesting the activation, in a said node, of a backup DHCP server;
implementing a general disconnection of said nodes and of any device connected to the wireless communication coverage extension system; and
renewing the leases of IP addresses, by the backup DHCP server, following the general disconnection (Bauer figs. 10, 11 and 15 and paragraphs 26-27, 58 and 65: node 2 determines that the mesh network 20 is connected to the Internet 14 and operates as a DHCP relay to forward DHCP requests to DHCP server 120 -  Under broadest reasonable interpretation, the limitations “requesting the activation, in a said node, of a backup DHCP server”, “implementing a general disconnection of said nodes and of any device connected to the wireless communication coverage extension system” and “renewing the leases of IP addresses, by the backup DHCP server, following the general disconnection” are not required to be performed by the method as they are contingent on a condition that is not met, i.e., “a disconnection of the main DHCP server being determined by said first monitoring”. “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” See MPEP 2111.04 II).”

Regarding Claim 2, Bauer anticipates all of the limitations of Claim 1.
Additionally, Bauer anticipates the limitations of Claim 2 (Bauer figs. 10, 11 and 15 and paragraphs 26-27, 58 and 65: node 2 determines that the mesh network 20 is connected to the Internet 14 and operates as a DHCP relay to forward DHCP requests to DHCP server 120 – The limitations of Claim 2 further define the “implementing a general disconnection” step of Claim 1, which is contingent on a condition that is not met, i.e., “a disconnection of the main DHCP server being determined by said first monitoring”. Therefore, under broadest reasonable interpretation, the limitations of Claim 2 are not required to be performed by the method. See MPEP 2111.04 II).”

Regarding Claim 3, Bauer anticipates all of the limitations of Claim 1.
Additionally, Bauer anticipates the limitations of Claim 3 (Bauer figs. 10, 11 and 15 and paragraphs 26-27, 58 and 65: node 2 determines that the mesh network 20 is connected to the Internet 14 and operates as a DHCP relay to forward DHCP requests to DHCP server 120 – The limitations of Claim 3 define additional steps that are performed contingent on a condition that is not met, i.e., “a disconnection of the main DHCP server being determined by said first monitoring”. Therefore, under broadest reasonable interpretation, the limitations of Claim 3 are not required to be performed by the method. See MPEP 2111.04 II).”

Regarding Claim 6, Bauer anticipates all of the limitations of Claim 3.
Additionally, Bauer anticipates the limitations of Claim 6 (Bauer figs. 10, 11 and 15 and paragraphs 26-27, 58 and 65: node 2 determines that the mesh network 20 is connected to the Internet 14 and operates as a DHCP relay to forward DHCP requests to DHCP server 120 – The limitations of Claim 6 further define the “probing the new device” step of Claim 3, which is contingent on a condition that is not met, i.e., “a disconnection of the main DHCP server being determined by said first monitoring”. Therefore, under broadest reasonable interpretation, the limitations of Claim 6 are not required to be performed by the method. See MPEP 2111.04 II).”

Regarding Claim 7, Bauer anticipates all of the limitations of Claim 6.
Additionally, Bauer anticipates the limitations of Claim 7 (Bauer figs. 10, 11 and 15 and paragraphs 26-27, 58 and 65: node 2 determines that the mesh network 20 is connected to the Internet 14 and operates as a DHCP relay to forward DHCP requests to DHCP server 120 – The limitations of Claim 7 further define the “activating a logic barrier” step of Claim 3, which is contingent at least one condition that is not met, i.e., “a disconnection of the main DHCP server being determined by said first monitoring”. Therefore, under broadest reasonable interpretation, the limitations of Claim 7 are not required to be performed by the method. See MPEP 2111.04 II).”

Regarding Claim 8, Bauer anticipates all of the limitations of Claim 1.
Additionally, Bauer anticipates the limitations of Claim 8 (Bauer figs. 10, 11 and 15 and paragraphs 26-27, 58 and 65: node 2 determines that the mesh network 20 is connected to the Internet 14 and operates as a DHCP relay to forward DHCP requests to DHCP server 120 – The limitations of Claim 8 further defines the “implementing a general disconnection” step of Claim 1, which is contingent on a condition that is not met, i.e., “a disconnection of the main DHCP server being determined by said first monitoring”. Therefore, under broadest reasonable interpretation, the limitations of Claim 8 are not required to be performed by the method. See MPEP 2111.04 II).”

Regarding Claim 10, Bauer anticipates all of the limitations of Claim 1.
Additionally, Bauer discloses “A non-transitory information storage medium storing a computer program comprising instructions for implementing, by a processor, said method according to claim 1, when said program is read and executed by said processor (Bauer fig. 12 and paragraphs 59 and 70-71).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer in view of Budampati et al., Pub. No. US 2008/0267259 A1, hereby “Budampati”.

Regarding Claim 4, Bauer anticipates all of the limitations of Claim 1.
Additionally, Bauer anticipates the limitation “notifying said nodes that the wireless communication coverage extension system is in backup operational mode when the backup DHCP server is active (Bauer figs. 10, 11 and 15 and paragraphs 26-27, 58 and 65: node 2 determines that the mesh network 20 is connected to the Internet 14 and operates as a DHCP relay to forward DHCP requests to DHCP server 120 – This limitation of Claim 4 defines an additional step that is performed contingent on a condition that is not met, i.e., “a disconnection of the main DHCP server being determined by said first monitoring”. Therefore, under broadest reasonable interpretation, this limitation of Claim 4 is not required to be performed by the method. See MPEP 2111.04 II).”
However, while Bauer discloses operating in a “normal mode” when the mesh network is determined to be connected to the Internet (Bauer figs. 11 and 15 and paragraphs 58 and 65: node 2 operates as a DHCP relay by forwarding DHCP requests to DHCP server 120 when mesh network 20 is connected to Internet 14), Bauer does not explicitly disclose “notifying said nodes that the wireless communication coverage extension system is in normal operational mode when the main DHCP server is active”.
In the same field of endeavor, Budampati discloses commanding the nodes of a wireless backhaul to operate in a “normal mode” (Budampati figs. 1 and 5 and paragraphs 22-24 and 56: gateway 108 broadcasts a command to enter normal mode of operation to nodes 110 and 112 of a wireless coverage extension network).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Bauer to send a command to the nodes of the mesh network to operate as DHCP relays, i.e., in a normal mode, as taught by Budampati. One of ordinary skill in the art would have been motivated to combine sending a command to the nodes of the mesh network to operate as DHCP relays to ensure that DHCP requests are forwarded to the DHCP server when it is reachable.

Regarding Claim 5, the combination of Bauer and Budampati discloses all of the limitations of Claim 4.
Additionally, Bauer discloses “implementing a second monitoring of connection of a new device to the wireless communication coverage extension system, by a monitoring mechanism in each said node (Bauer fig. 10 and paragraphs 55-56: node 2 responds to a DHCP client request 112 from node 1 when node 1 enters the mesh network 20, i.e., node 2 monitors a connection of a new device to the mesh network).”
Bauer further anticipates the remaining limitations of Claim 5 (Bauer fig. 10 and paragraphs 55-56: node 2 responds to a DHCP client request 112 from node 1 when node 1 enters the mesh network 20, i.e., node 2 monitors a connection of a new device to the mesh network – The additional limitations of Claim 5 define additional steps that are performed contingent on a condition that is not met, i.e., “the second monitoring showing a connection of a new device to a said interconnected node”. Therefore, under broadest reasonable interpretation, the additional limitations of Claim 5 are not required to be performed by the method. See MPEP 2111.04 II).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer in view of Velayudhapillai et al., Pub. No. US 2014/0173124 A1, hereby “Velayudhapillai”.

Regarding Claim 11, Bauer discloses “A wireless communication coverage extension system comprising a backhaul subnetwork comprising a set of interconnected nodes, a plurality of nodes among said interconnected nodes of said backhaul subnetwork implementing an access point functionality of a same wireless communication network, the wireless communication coverage extension system being adapted for making it possible to connect devices to said interconnected nodes by means of the wireless communication network or by cable, to manage IP address leases (Bauer figs. 10 and 11 and paragraphs 5, 23-25, 56 and 58: a wireless mesh network 20 comprising nodes 1-4 that provide a backhaul connection to the Internet 14, wherein the nodes may operate as DHCP servers or DHCP relays), the wireless communication coverage extension system comprises an electronic circuitry adapted and configured for:
monitoring the presence of the main DHCP server, by a said node, to which the main DHCP server is connected (Bauer figs. 10, 11 and 15 and paragraphs 26-27, 55-58 and 65: a node, e.g., node 2, monitors whether the mesh network 20 is connected to the Internet 14, and thereby to DHCP server 120);
	and in response to the monitoring showing a disconnection of the main DHCP server:
requesting the activation, in a node of the backhaul subnetwork, of a backup DHCP server (Bauer figs. 10, 11 and 15 and paragraphs 26-27, 55-58 and 65: node 2 operates as a MAAP DHCP server when the mesh network 20 is not connected to the Internet 14 and DHCP server 120 is unavailable)”.
	However, while Bauer discloses that the nodes of the mesh network operate as DHCP servers when the mesh network is not connected to the Internet (Bauer paragraphs 56, 58 and 65), Bauer does not explicitly disclose “implementing a general disconnection of the nodes, of the backhaul subnetwork and of any device connected to the wireless communication coverage extension system; and
	renewing the IP address leases, by the backup DHCP server, following the general disconnection.”
	In a related field of endeavor, Velayudhapillai discloses a method for causing a client device to renew a dynamic IP address wherein a network device, e.g., an access point, may transmit a DHCP FORCE RENEW packet to each client device connected to the network device, i.e., implement a general disconnection, which causes each client device to renew an IP address (Velayudhapillai fig. 3 and paragraphs 35-39: “For example, a DHCP FORCE RENEW packet may be transmitted to a client device to force a client device to renew an IP address”).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the system of Bauer to transmit DHCP FORCE RENEW packets to connected devices as taught by Velayudhapillai when the mesh network becomes disconnected from the Internet. One of ordinary skill in the art would have been motivated to combine transmitting DHCP FORCE RENEW packets to connected devices when the mesh network becomes disconnected from the Internet to ensure that the same IP address is not concurrently assigned to multiple devices (Velayudhapillai paragraph 39).

Regarding Claim 12, Bauer discloses “A node, called the master node, intended to be used in a wireless communication coverage extension system comprising a backhaul subnetwork comprising a set of interconnected nodes including the master node, a plurality of nodes of the backhaul subnetwork implementing an access point functionality of the same wireless communication network, the wireless communication coverage extension system being adapted for making it possible to connect devices to said nodes by means of the wireless communication network or by cable, , to implement an IP address lease management (Bauer figs. 10 and 11 and paragraphs 5, 23-25, 56 and 58: a node, e.g., node 2, of a wireless mesh network 20 comprising nodes 1-4 that provide a backhaul connection to the Internet 14, wherein the nodes may operate as DHCP servers or DHCP relays), the master node comprises an electronic circuitry adapted and configured for:
monitoring the presence of the main DHCP server when the main DHCP server is connected to the master node (Bauer figs. 10, 11 and 15 and paragraphs 26-27, 55-58 and 65: a node, e.g., node 2, monitors whether the mesh network 20 is connected to the Internet 14, and thereby to DHCP server 120);
	and, in response to the monitoring by the master node, or a monitoring of the presence of the main DHCP server by another node of the backhaul subnetwork, showing a disconnection of the main DHCP server:
activating, in the master node, a backup DHCP server (Bauer figs. 10, 11 and 15 and paragraphs 26-27, 55-58 and 65: node 2 operates as a MAAP DHCP server when the mesh network 20 is not connected to the Internet 14 and DHCP server 120 is unavailable)”.
	However, while Bauer discloses that the nodes of the mesh network operate as DHCP servers when the mesh network is not connected to the Internet (Bauer paragraphs 56, 58 and 65), Bauer does not explicitly disclose “ordering a general disconnection of the nodes of the backhaul subnetwork and of any device connected to the wireless communication coverage extension system; and
	renewing the IP address leases, by the backup DHCP server, following the general disconnection.”
	In a related field of endeavor, Velayudhapillai discloses a method for causing a client device to renew a dynamic IP address wherein a network device, e.g., an access point, may transmit a DHCP FORCE RENEW packet to each client device connected to the network device, i.e., implement a general disconnection, which causes each client device to renew an IP address (Velayudhapillai fig. 3 and paragraphs 35-39: “For example, a DHCP FORCE RENEW packet may be transmitted to a client device to force a client device to renew an IP address”).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the node of Bauer to transmit DHCP FORCE RENEW packets to connected devices as taught by Velayudhapillai when the mesh network becomes disconnected from the Internet. One of ordinary skill in the art would have been motivated to combine transmitting DHCP FORCE RENEW packets to connected devices when the mesh network becomes disconnected from the Internet to ensure that the same IP address is not concurrently assigned to multiple devices (Velayudhapillai paragraph 39).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C MCBETH/Examiner, Art Unit 2449                                                                                                                                                                                                        
/ATTA KHAN/Primary Examiner, Art Unit 2449